                   Case: 4:20-cv-01743-SEP Doc. #: 49-1 Filed: 10/27/20 Page: 1 of 5 PageID #: 249




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JOHN L. BARBER, SB# 160317
                    2   E-Mail: John.Barber@lewisbrisbois.com
                      JULIE W. O’DELL, SB# 291083
                    3   E-Mail: Julie.ODell@lewisbrisbois.com
                      650 Town Center Drive, Suite 1400
                    4 Costa Mesa, California 92626
                      Telephone: 714.545.9200
                    5 Facsimile: 714.850.1030
                    6 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      LAUREN E. WERTHEIMER, SB# 327900
                    7   E-Mail: Lauren.Wertheimer@lewisbrisbois.com
                      633 West 5th Street, Suite 4000
                    8 Los Angeles, California 90071
                      Telephone: 213.250.1800
                    9 Facsimile: 213.250.7900
                   10 Attorneys for Defendants
                      UNITED SCHUTZHUND CLUBS OF AMERICA and
                   11 JIM ALLOWAY
                   12                                UNITED STATES DISTRICT COURT
                   13                             NORTHERN DISTRICT OF CALIFORNIA
                   14
                   15 ZOLTAN NAGY,                                      CASE NO. 3:19-cv-08459-MMZ
                   16                      Plaintiffs,                  DECLARATION OF VADIM
                                                                        PLOTSKER IN SUPPORT OF
                   17            vs.                                    MOTION
                   18 UNITED SCHUTZHUND CLUBS OF                        District Judge: Honorable Maxine M.
                      AMERICA; JIM ALLOWAY, and                         Chesney
                   19 DOES 1 to 10,                                     Courtroom: 7, 19th Floor
                   20                      Defendants.                  Action Filed: December 30, 2019
                   21
                   22 I, Vadim Plotsker, declare as follows:
                   23            1.        I am the President of the United Schutzhund Clubs of America
                   24 (“USCA”), and have held this position since 2018. As such, I am intimately
                   25 familiar with all policies and procedures that Plaintiff calls into question.
                   26            2.        The United Schutzhund Clubs of America (hereinafter “USCA”) is a
                   27 not-for-profit social club with a primary purpose of promoting and protecting the

LEWIS              28 working heritage of the German Shepherd Dog breed, and the dog training and
BRISBOIS                4818-6099-0928.1
BISGAARD                4835-4899-0159.1                                             Case No. 3:19-cv-08459-MMZ
& SMITH LLP
ATTORNEYS AT LAW
                                MEMORANDUM OF POINTS AND AUTHORITIES TO MOTION TO COMPEL ARBITRATION
                   Case: 4:20-cv-01743-SEP Doc. #: 49-1 Filed: 10/27/20 Page: 2 of 5 PageID #: 250




                    1 exhibition sport of IPO (also known as Schutzhund).
                    2            3.        The USCA maintains a principal (and sole) office at 19 Fox Valley Ctr,
                    3 Arnold, Missouri 63010.
                    4            4.        The USCA does not maintain any office or other place of business with
                    5 the State of California.
                    6            5.        The USCA hosts three national events each year- The German
                    7 Shepherd Dog National Championship, The Working Dog Championships, and the
                    8 Sieger Show. In the past ten years, two (2) of thirty competitions (30) have been
                    9 hosted in California.
                   10            6.        USCA has three employees and all other individuals associated with
                   11 the USCA are volunteers. Two of the employees live in Missouri and one lives in
                   12 Illinois.
                   13            7.        USCA has six officers—the President, Vice President, Treasurer,
                   14 Secretary, Director of Judges, and National Breed Warden.
                   15            8.        The President, Vice President, Treasurer, Secretary, Director of Judges,
                   16 and National Breed Warden is Vadim Plotsker, Mark Scarberry, Jim Alloway,
                   17 Michele Clubb, Nathaniel Roque, and Heidi Theis. These six officers reside in New
                   18 Hampshire, Ohio, Ohio, California, California, and Idaho, respectively.
                   19            9.        Jim Alloway has known Plaintiff for over six years, and prior to this
                   20 suit, considered him a friend. Additionally, Jim Alloway was one of three authors to
                   21 the disciplinary charges brought against the Plaintiff
                   22            10.       USCA has four Directors at Large, who reside in Indiana, Illinois, and
                   23 Georgia.
                   24            11.       USCA has a five-person Judges Committee, of which the five judges
                   25 reside in New Hampshire, Georgia, New Jersey, Kentucky, and California.
                   26            12.       During the Plaintiff’s tenure as a Performance Judge, he was selected to
                   27 judge the 2017, 2018, and 2019, Working Dog Championship Competitions. These

LEWIS              28 three competitions took place New York, Ohio, and Boston, respectively.
BRISBOIS                4818-6099-0928.1
BISGAARD                4835-4899-0159.1
& SMITH LLP                                                     2                    Case No. 3:19-cv-08459-MMZ
ATTORNEYS AT LAW
                                MEMORANDUM OF POINTS AND AUTHORITIES TO MOTION TO COMPEL ARBITRATION
                   Case: 4:20-cv-01743-SEP Doc. #: 49-1 Filed: 10/27/20 Page: 3 of 5 PageID #: 251




                    1            13.       The events which form the basis for Plaintiff’s Complaint occurred at
                    2 The 2019 Working Dog Championships, held in Spencer, Massachusetts from
                    3 May2-5, 2019.
                    4            14.       The primary individuals with knowledge of the alleged conduct and/or
                    5 omissions are myself, Jim Alloway, Nathaniel Roque, Ann Marrie Chaffin, Raino
                    6 Fluegge, Don Yelle, Sean Murphy, and Avi Cohen.
                    7            15.       The primary eye witnesses for this matter are Ann Marrie Chaffin,
                    8 Raino Fluegge, Don Yelle, Sean Murphy, and Jim Alloway.
                    9            16.       Ann Marrie Chaffin and Raino Fluegge, The two other Judges at the
                   10 2019 Working Dog Championships, reside in Colorado and Canada, respectively.
                   11            17.       Don Yelle and Sean Murphy, two helpers at the Competition who
                   12 witnesses the alleged incidents, and co-authors of the disciplinary charge brought
                   13 against Plaintiff, reside in Connecticut and Michigan, respectively. Avi Cohen lives
                   14 in California.
                   15            18.       The Plaintiff did not judge any official USCA competitions in the state
                   16 of California during his tenure as a Performance Judge.
                   17            19.       The USCA owns no property in the State of California.
                   18            20.       The USCA conducts no banking or other financial transactions within
                   19 the State of California.
                   20            21.       The USCA conducts no advertising beyond maintaining a publicly
                   21 accessible website.
                   22            22.       The USCA has not incurred or paid taxes in the State of California, in
                   23 at least the last ten years.
                   24            23.       The USCA has not appointed an agent for service of process in the
                   25 State of California.
                   26            24.       The USCA does not file any reports with any governmental agency in
                   27 the State of California.

LEWIS              28 / / /
BRISBOIS                4818-6099-0928.1
BISGAARD                4835-4899-0159.1
& SMITH LLP                                                     3                    Case No. 3:19-cv-08459-MMZ
ATTORNEYS AT LAW
                                MEMORANDUM OF POINTS AND AUTHORITIES TO MOTION TO COMPEL ARBITRATION
Case: 4:20-cv-01743-SEP Doc. #: 49-1 Filed: 10/27/20 Page: 4 of 5 PageID #: 252
                   Case: 4:20-cv-01743-SEP Doc. #: 49-1 Filed: 10/27/20 Page: 5 of 5 PageID #: 253




                    1                              FEDERAL COURT PROOF OF SERVICE

                    2                           Nagy v. United Schutzhund Clubs of America, et al.
                                                               3:19-cv-08459-CRB
                    3
                        STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                    4
                              At the time of service, I was over 18 years of age and not a party to the action. My
                    5 business address is 633 West 5th Street, Suite 4000, Los Angeles, CA 90071. I am employed in
                      the office of a member of the bar of this Court at whose direction the service was made.
                    6
                              On October 27, 2020, I served the following document(s): DECLARATION OF VADIM
                    7 PLOTSKER IN SUPPORT OF MOTION

                    8         I served the documents on the following persons at the following addresses (including fax
                        numbers and e-mail addresses, if applicable):
                    9
                         James Mills                                       Attorneys for Plaintiff
                   10    Law Offices of James Mills
                         1300 Clay Street, Suite 600
                   11    Oakland, CA 94612
                         Tel: 510-521-8748
                   12    Email: james@jamesmillslaw.com

                   13            The documents were served by the following means:
                   14           (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
                                 documents with the Clerk of the Court using the CM/ECF system, which sent notification
                   15            of that filing to the persons listed above.
                   16           I declare under penalty of perjury under the laws of the United States of America and the
                        State of California that the foregoing is true and correct.
                   17
                                 Executed on October 27, 2020, at Los Angeles, California.
                   18

                   19
                   20                                                    Lily Hernandez
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4835-4899-0159.1                         1                    Case No. 3:19-cv-08459-MMZ
& SMITH LLP
ATTORNEYS AT LAW                 MEMORANDUM OF POINTS AND AUTHORITIES TO MOTION TO COMPEL ARBITRATION
